Name: Commission Regulation (EU) NoÃ 109/2010 of 5Ã February 2010 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy
 Date Published: nan

 9.2.2010 EN Official Journal of the European Union L 36/7 COMMISSION REGULATION (EU) No 109/2010 of 5 February 2010 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of 3 months, continue to be invoked by the holder, pursuant to Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of 3 months pursuant to Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2010. For the Commission, On behalf of the President, LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article consisting of:  a cylindrical container of steel approximately 33 cm high and of a diameter of approximately 29 cm,  a steel lid with two circular openings of a diameter of approximately 5 cm and 6 cm respectively,  a cylindrical grid of steel approximately 8 cm high and of a diameter of approximately 12,5 cm,  a flexible steel tube, and  a suction nozzle. The steel grid is fitted on the underside of the lid under one of the openings. The tube with the suction nozzle is fitted to the other opening. The article is intended for cleaning, for example, fire places, using it together with a vacuum cleaner when the vacuum cleaner hose is connected on the upper side of the lid to the opening with a grid. When vacuuming, coarse particles stay at the bottom of the container whereas airborne particles are filtered out of the air stream by the grid. 8421 39 20 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1(f) to Section XV and by the wording of CN codes 8421, 8421 39 and 8421 39 20. As the cylindrical grid stops the airborne particles and only the purified air goes through it, it serves as a filter. Therefore, the article has the characteristics of filtering or purifying machinery of heading 8421. Classification under heading 7323 as a household article of steel is excluded as according to Note 1(f) to Section XV that section does not cover articles of Section XVI. The article is to be classified under CN code 8421 39 20 as machinery for filtering or purifying air.